Title: From Thomas Jefferson to John Graham, 1 December 1804
From: Jefferson, Thomas
To: Graham, John


                  
                     Sir 
                     
                     Washington Dec. 1. 04.
                  
                  I had this morning desired a person to ask the favor of you to call on me; but learnt soon after that you had left this place for Dumfries. the office of Secretary of the territory of Orleans is vacant. it requires indispensably that the person holding it should speak the French as well as English languages: the Spanish would be an useful tho’ not indispensable addition. presuming you speak French, I meant to propose this office to your acceptance. the salary is 2000. Dollars a year, & the duties are, under the direction of the governor, to record & preserve all the papers & proceedings of the executive, & all the acts of the Governor & legislative council, & to transmit copies to the President of the US. on whom also the continuance in office depends. on a vacancy of the office of governor, the government devolves on him till a new appointment. these are offices of importance & dignity: and I should hope it would not be unacceptable to you. be so good as to favor me with an answer as soon as you can & accept my salutation & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               